IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                November 5, 2008
                               No. 08-30447
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ANTOINE THOMPSON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:03-CR-70-1


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Antoine Thompson, now federal prisoner # 28287-034, was convicted of
being a felon in possession of a firearm and sentenced to 92 months of
imprisonment. Thompson appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduction of sentence, which primarily was based on
recent amendments to the Sentencing Guidelines for cocaine base (crack). The
Federal Public Defender (FPD), who was appointed by the district court, has
filed a motion for leave to withdraw, to appoint substitute counsel, and to stay

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-30447

the briefing schedule. Thompson has filed a pro se motion for appointment of
counsel.
      Because Thompson was not convicted of a cocaine base offense, he is not
eligible for relief pursuant to § 3582(c)(2) and the recent guidelines amendments
for cocaine base offenses. His remaining arguments for resentencing may not be
brought in a § 3582(c)(2) motion, because they do not rely on a retroactively
applicable guideline amendment.       His appeal is entirely without merit.
Therefore, counsel’s motion to withdraw is granted, Thompson’s motion for
appointment of counsel is denied, the motion to suspend the briefing schedule
is denied as unnecessary, and this appeal is dismissed. See 5TH CIR. R. 42.2.
      MOTION TO WITHDRAW GRANTED; MOTION FOR APPOINTMENT
OF COUNSEL DENIED; MOTION TO STAY BRIEFING SCHEDULE DENIED;
APPEAL DISMISSED.




                                       2